Judgment, Supreme Court, New York County, dated May 17, 1976 convicting defendant after jury trial of attempted robbery in the first degree (Penal Law, §§ 110, 160.15), and sentencing him thereon as a second felony offender, is unanimously affirmed. There were obvious difficulties and frustrations due in part to the Russian interpreter used on the first day of the trial, and thereafter replaced by a different Russian interpreter. However, the Trial Justice who was of course there and saw these difficulties and frustrations did not think that they had so impaired defendant’s right to a fair trial that it could not be corrected by having a new interpreter. We have read the transcript, and in our opinion it does not warrant our overruling the Trial Justice. The complaining witness’ story, both on direct and cross-examination, seems to have come out quite comprehensibly during the first interpreter’s service. It was gone into again during the second interpreter’s service and there appears to be no substantial difference between the testimony as elicited through the first interpreter and the testimony as elicited through the second interpreter. It further appears that at least some of the difficulties were due to having an excitable complaining witness unfamiliar with the American custom of rather wide-ranging cross-examination; e.g., the remark "silly questions” appears to be the witness’ statement and not the interpreter’s, as it appears during the second interpreter’s translation as well as the first. The brief reference in the prosecutor’s summation to the difficulties with the first interpreter was merely a concrete illustration of the obvious fact that a police officer unfamiliar with the Russian language might misunderstand what an excited complainant unfamiliar with the English language was saying to him. Concur—Lupiano, J. P., Birns, Silverman, Evans and Markewich, JJ.